Case 9:17-cv-00050-DLC-JCL Document 139-3 Filed 02/21/19 Page 1 of 3




                   EXHIBIT 3
PL003368-69 November 22, 2019 Email From
          Rachel Carroll Rivas
Case 9:17-cv-00050-DLC-JCL Document 139-3 Filed 02/21/19 Page 2 of 3




 To:         'Kim Abbott'[kim@mhrn.org]; ‘Will Rancal|"|
 From:       rachelc
 Sent:       Tue 11/22/2016 9:00:06 PM
 Importance:            Normal
 Subject:    notes from Tayna about Sherry Spencer
 Received:              Tue 11/22/2016 9:00:06 PM


 Tanya called Sarah who rents in Sherry's building this morning to say she
 can have her husband get out of your building lease, called a few other
 people in building. Maybe protestors coming to building. All agree they
 despise Spencer's and didn't know she wasRichard's mom.




 Sarah called Tanya back and asked if Sherry could call Tanya.




 Sherry calls. Tanyatells Sherry about protest potential at building and
 that she had recommended business's leave and they need income. Sherry says
 "Tanya, what do | do. | don't support what he is saying. | love my tenants
 and the people of whitefish.’ Tanya says to Sherry, 'Sell building, you
 can't profit from the people of whitefish while you are supporting him and
 he lives in your house and gets mail ther. Sell it and give a portion to
 MHRN.’' Sherry say OK, she doesn't want his presence to hurt whitefish. She
 says his bags are packed and heonly hasher vacation homehe stays in.
 Tanya tells her she need to make a statement. Sherry says she oesn't know
 how to go about this andis not a writer. Tanya tells her she will put
 something together for her. Sherry says that it can't say she doesn't love
 her son. Tanya saysit's not about that.


 Sherry is willing to sell for wnat she hasin it. No needto profit. They
 are going to list to pay off mortgage, so Sherry will possibly loose what
 she putinto plus some. Listing for $2 million. In listing agreement 1% or
 more of sale and a percent of Tanya's commission will go to MHRN. Donation
 will thus come from Tanya, buyer and Sherry.


 Tanya asked Sherryif she wastelling her the truth? And shesaid
 ‘absolutely, | promise."


 | am going to graft the statement and a press release and send to Tanya. We
 are all three going to get on the phone together.




 | talked to Weinberg and he doesn't trust Sherry and thinks she is playing
 us and actually agrees with Richard.




 Onestep at a time and we'll see wherethis goes..




                                                                               PLO03368
Case 9:17-cv-00050-DLC-JCL Document 139-3 Filed 02/21/19 Page 3 of 3




 Rachel Carroll Rivas


 Co-Director


 Montana Human Rights Network


 www.mhrn.org <http:/Awww.mhrn.org/>


 rachelc@mhrn.org <mailto:rachelc@mhrn.org>


 406-442-5506 x 13


 406-442-1989 (cell)




                                                                       PLOO3369
